DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.
1. A markerless foot size estimation device, comprising:
an extraction unit that extracts shape characteristics of a foot from shape data of a foot of a subject (abstract; mathematical concepts; mathematical calculations); and
an output unit that estimates, using an estimation model obtained through machine learning using as teacher data the shape characteristics and arch height of the foot of the subject (abstract; mathematical concepts; mathematical calculations), the arch height based on the extracted shape characteristics (abstract; mathematical concepts; mathematical calculations) and outputs the arch height (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

2. The markerless foot size estimation device of claim 1, wherein the shape characteristics include foot height of the foot of the subject (just recites further details of abstract limitations).
3. The markerless foot size estimation device of claim 2, wherein the shape characteristics further include at least one of ball girth and heel width of the foot of the subject (just recites further details of abstract limitations).
4. The markerless foot size estimation device of claim 3, wherein the shape characteristics further include at least one of a heel inclination angle, a first phalangeal angle, and foot length of the foot of the subject (just recites further details of abstract limitations).
5. A markerless foot size estimation method, comprising:
extracting shape characteristics of a foot from shape data of a foot of a subject (abstract; mathematical concepts; mathematical calculations); and
estimating, using an estimation model obtained through machine learning using as teacher data the shape characteristics and arch height of the foot of the subject (abstract; mathematical concepts; mathematical calculations), the arch height based on the extracted shape characteristics (abstract; mathematical concepts; mathematical calculations) and outputting the arch height (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
6. A markerless foot size estimation program comprising computer-implemented modules (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions) including:
a module that extracts shape characteristics of a foot from shape data of a foot of a subject (abstract; mathematical concepts; mathematical calculations); and
a module that estimates, using an estimation model obtained through machine learning using as teacher data the shape characteristics and arch height of the foot of the subject (abstract; mathematical concepts; mathematical calculations), the arch height based on the extracted shape characteristics (abstract; mathematical concepts; mathematical calculations) and outputs the arch height (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (2005/0049816).
Regarding claim 1, Oda et al. disclose a markerless foot size estimation device, comprising:
an extraction unit that extracts shape characteristics of a foot (anatomical characteristics; see paragraph 41) from shape data of a foot of a subject (measured data; see paragraph 40); and
an output unit that estimates, using an estimation model obtained through machine learning using as teacher data the shape characteristics and arch height of the foot of the subject (see paragraphs 43 and 45), the arch height based on the extracted shape characteristics and outputs the arch height (see paragraph 122).
Regarding claim 2, Oda et al. disclose the markerless foot size estimation device of claim 1, wherein the shape characteristics include foot height of the foot of the subject (see paragraphs 49 and 71).
Regarding claim 5, see the foregoing rejection of claim 1, for all limitations.  Note that claim 5 is substantially just the method version of device claim 1.
Regarding claim 6, see the foregoing rejection of claim 1, for all limitations except the following.
Oda et al. disclose a markerless foot size estimation program comprising computer-implemented modules (see paragraphs 10 and 135) including:
... (features similar to those of claim 1).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852